Case: 14-118    Document: 17    Page: 1    Filed: 04/23/2014




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
               __________________________

                IN RE GROUPON, INC.,
                      Petitioner.
               __________________________

                        2014-118
               __________________________

    On Petition for a Writ of Mandamus to the United
States District Court for the Eastern District of Texas in
No. 6:12-CV-00486-MHS, Judge Michael H. Schneider.
               __________________________

                     ON PETITION
               __________________________

     Before LOURIE, DYK, and REYNA, Circuit Judges.

LOURIE, Circuit Judge.
                         ORDER
    Groupon, Inc. seeks a writ of mandamus directing the
United States District Court for the Eastern District of
Texas to transfer the case to the United States District
Court for the Northern District of Illinois. Blue Calypso,
Inc. opposes. Groupon replies.
     Groupon and Blue Calypso both compete in the digital
social advertising market. In July 2012, Blue Calypso
filed the underlying complaint at the Eastern District of
Case: 14-118    Document: 17     Page: 2   Filed: 04/23/2014




IN RE GROUPON, INC.                                       2


Texas, alleging that Groupon infringed its patented
methods and systems for targeted advertising. In October
2012, Groupon moved to transfer the case to the Northern
District of Illinois, pursuant to 28 U.S.C. § 1404(a), where
Groupon maintains its corporate headquarters and where
some potential witnesses and evidence related to the case
are located.
     The district court issued an order denying Groupon’s
motion. The district court considered all the relevant
transfer factors, and it concluded that the balance of
factors weighed against transfer. The court held that one
private interest factor, the availability of compulsory
process to secure the attendance of witnesses, weighed
slightly in favor of transfer because at least one more
third party witness was identified in the Northern Dis-
trict of Illinois. The court, however, found that Groupon
had failed to establish that the transferee venue was
clearly more convenient, noting relevant documents and
potential witnesses, including the inventors, are located
in or near the Eastern District of Texas.
    Groupon’s petition for a writ of mandamus seeks to
vacate that order. The standard for mandamus is exact-
ing. The writ is available only upon a showing that the
denial of transfer was a “clear abuse of discretion” such
that refusing transfer produced a “patently erroneous
result.” In re Volkswagen of Am., Inc., 545 F.3d 304, 312
(5th Cir. 2008) (en banc); In re Vistaprint Ltd., 628 F.3d
1342, 1344 (Fed. Cir. 2010). Put differently, a request to
direct transfer will be denied if there is plausible support
in the record for the district court’s conclusions.
See Vistaprint, 628 F.3d at 1347.
    Groupon contends that the “bulk” of the witnesses and
evidence are in the Northern District of Illinois and the
transferee venue has a stronger local interest in the
Case: 14-118     Document: 17    Page: 3     Filed: 04/23/2014




3                                          IN RE GROUPON, INC.



litigation. Groupon further contends that the district
court failed to give proper weight to the location of non-
party witnesses located in or near the Northern District of
Illinois. Blue Calypso responds that transferring the case
would make trial inconvenient for the witnesses located in
or near the Eastern District of Texas.
     We agree with Blue Calypso that Groupon has not
shown entitlement to mandamus relief. Blue Calypso
filed this case where it is headquartered and where it
developed the patented invention. Its founder and chief
technical officer and at least two non-party witnesses are
in the Eastern District of Texas, along with all of its
documents. While Groupon identified at least one more
non-party witness in the transferee venue, we are not
prepared to say that the district court’s weighing of all of
the factors was clearly incorrect.
     In sum, Groupon has failed to meet its exacting bur-
den to demonstrate that the district court was clearly and
indisputably incorrect in concluding that the case should
not have been transferred to the Northern District of
Illinois. We therefore deny its petition.
      Accordingly,
      IT IS ORDERED THAT:
      The petition for writ of mandamus is denied.

                                    FOR THE COURT
                                    /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court

s24